Per Curiam:
The order denying motion for reargument is affirmed. The order denying motion for resettlement is modified by striking out the provision of the judgment that it was entered on motion of the defendant’s attorney, and as so modified affirmed, without costs, on the ground that the judgment can be corrected on appeal from the judgment, and not an appeal from an order denying a motion to resettle it. Present— Ingraham, P. J., Laughlin, Scott, Dowling and Hotchkiss, JJ. Order denying motion for reargument affirmed. Order denying motion for resettlement modified as provided in opinion, and as so modified affirmed, without costs. Order to be settled on notice,